Citation Nr: 1614997	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran is competent to handle disbursement of Department of Veterans Affairs (VA) benefits payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Denver, Colorado, that determined the Veteran was not competent to handle disbursement of funds.  Jurisdiction of this matter has since been transferred to the RO located in Los Angeles, California.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the file, the Board finds that additional development is needed prior to deciding the issue of the Veteran's competency to handle his financial affairs.

In the Board remand of October 2013, the Board requested that a new examination be conducted to determine whether he has the mental capacity to manage his own affairs.  The Board noted that in the most recent VA treatment records on file, an improvement in the Veteran's disability was noted.  The Board also requested that the most recent VA outpatient treatment records be obtained.  

Additional VA outpatient treatment records have been associated with the claims file.  These have mostly been uploaded to the Veteran's Virtual VA file.  A review of these records, dating from October 1996 through October 2013 show that the Veteran has continued to show improvement.  He participated and completed day treatment at the Long Beach VA.  Records show he has most recently, since 2011, maintained sobriety and regularly attends AA meetings.  Moreover, the Veteran has been noted to be compliant with his medications.  Further, most often, he has been noted to be actively participating in group and individual therapy.  Overall, the records show what appears to be a continued and sustained improvement.

The Veteran was afforded a VA examination in November 2013.  At the time, the examiner found him to be incompetent.  The examiner noted his previous drug and alcohol dependency and opined that the Veteran had not fully embraced his sobriety.  The examiner expressed concern that the Veteran exhibited poor judgement and may fall back into his alcohol abuse habits.  Further, the examiner questioned the Veteran's involvement with his previous girlfriend who was involved in alcohol and drugs.  The examiner also was concerned that the Veteran wanted to move to Colorado and there was no planning on participating in treatment for sobriety in Colorado.  

The Board has several concerns with the opinion provided and the reasons provided for the same.  The examiner noted in the examination report that she had conducted a review of the claim file and listed a specific number of records considered.  The most recent treatment record considered was from 2010.  The examiner does not state that she reviewed the records contained in the Virtual VA file or any treatment records contained in the VA medical center electronic records.  While generally, the Board presumes regularity in the process, in this instance, the Board cannot be certain that a full review of the relevant records was conducted.  Indeed, the examiner made no note of any recent records in the claim file.  Further, the examiner appears to be relying mostly on the Veteran's past history and behavior rather than his current behavior.  In this regard, the Board notes that the examiner placed great weight on the Veteran's most recent girlfriend as she was involved in drugs and alcohol.  However, she has since passed away and the treatment records from 2011 to 2013 show that the Veteran has a desire not to associate himself with a similar person and understands his mistake in his association with someone involved in drugs and alcohol.  Further, and significantly, the examiner appears to be focused on the potential of lack of treatment if the Veteran were to move to Colorado, however, in the most recent treatment records of October 2013, it is noted the Veteran is now in Colorado and the record clearly shows he was being treated at VAMCs in Colorado.  Further, while the examiner notes the Veteran reported he had completed day treatment at the Long Beach VA.  The examiner made no comments on any of the records, findings, or comments from the treating physicians who were in charge of the treatment.  Significantly, the examiner does not reconcile any of the continued and sustained improvements noted in the most recent VA treatment records with her opinion.  

Given the above, the Board cannot be certain that the examiner thoroughly reviewed the Veteran's claim file and treatment history prior to issuing her opinion as to competency and considered the findings therein in her opinion.  Moreover, given some of the inconsistencies in the reasoning for the opinion, the Board cannot find that the opinion is adequate.  The regulation is clear that the medical evidence must be clear, convincing, and leave no doubt as to the person's incompetency prior to making a determination of incompetency.  See 38 C.F.R. § 3.353(c).  Therefore, the Board finds that a new examination is needed prior to deciding the issue.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA psychiatric examination for the purpose of determining whether he is currently competent to handle disbursement of VA funds.  Prior to the examination, the claims file must be made available to the examiner for review of the case.  The examiner should be given access to the Veteran's Virtual VA file and a review of all the records contained therein should be conducted by the examiner.  The examiner should state in the report that a review of both the paper and electronic file was conducted.  All indicated tests and studies are to be performed. 

The examiner is asked to express an opinion on whether the medical evidence is clear and convincing and leaves no doubt as to whether the Veteran lacks the mental capacity to contract or to manage his own affairs including the receipt of funds without limitation. 

In particular, the VA examiner should comment on the effect, if any, the Veteran's psychiatric disorder has on his competency.  It is noted that the Veteran is in receipt of a 100 percent disability rating due to his service-connected undifferentiated type schizophrenia. 

All examination findings, along with the complete rationale for each opinion expressed and conclusion reached, must be provided.  It is requested that the examiner consider and reconcile any conflicting medical opinions of record and any contradictory evidence regarding the above questions. 
 
2.  The agency of original jurisdiction should then review the Veteran's claims file and ensure that the foregoing development actions have been completed, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




